t c summary opinion united_states tax_court maria neris zelaya petitioner v commissioner of internal revenue respondent docket no 16148-03s filed date maria neris zelaya pro_se marty j dama for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference when she filed her petition petitioner resided in plano texas background petitioner filed a federal_income_tax return for taxable_year on date the return showed an overpayment of dollar_figure and petitioner requested a refund of that amount on or about date respondent mailed to petitioner a refund check for dollar_figure dated date refund check when petitioner had not received her refund as promptly as she anticipated she contacted respondent to inquire about the status of the refund upon learning that a refund check had been mailed several weeks earlier petitioner filed a lost or stolen check claim and requested that a replacement check be issued on or about date petitioner’s apartment manager notified her that mail was being held for her it was her refund check petitioner called respondent and reported that she had located her refund check according to at trial petitioner testified that the refund check was mailed to her correct street address but was delivered to her apartment manager because the mailing address did not include her apartment number it is unclear why the apartment manager waited nearly months to notify petitioner that she had mail waiting for her petitioner respondent told her that she could cash the refund check which she promptly did on date at a bank one branch where petitioner had an account on or about date respondent mailed to petitioner a replacement refund check for dollar_figure for replacement check shortly thereafter respondent notified petitioner that she owed dollar_figure plus interest because she had cashed both the refund check and the replacement check petitioner denied that she had cashed the replacement check and informed respondent that she had moved to a new address in plano texas around date and never received a second check for an investigation was conducted by the taxpayer_advocate_service tas the tas recovered a copy of both the refund check and the replacement check which was cashed on date at the mineola community bank in mineola texas petitioner compared the endorsement signatures from the refund check and the replacement check and told investigators that the signature on the replacement check was not hers petitioner is not fluent in english and she is illiterate at trial she was assisted by an interpreter because she does not read or write petitioner signs her name by imitating the characters on the refund check petitioner signed her name by as petitioner’s trial interpreter stated she does not know how to write so she just has memorized the letters of continued printing her middle and last names neris zelaya the print is in block capital letters except that the i in neris is printed in lower case and dotted the n in neris is signed backwards as it would appear to a reader seeing its reflection in a mirror there is no discernable space between the words neris and zelaya at trial petitioner testified that she always signs her name in the manner described above by comparison the endorsement signature on the replacement check consisted of petitioner’s full name of maria neris zelaya printed completely in nondescriptive block capital letters the n in neris was not printed backwards and there are clear spaces between the first middle and last names in a letter to petitioner in date the tas concluded that she endorsed and cashed both the refund check and the replacement check the letter from the tas was not part of the administrative record in this case but its conclusions are described in the record the extent of the tas investigation beyond a comparison of the endorsement signatures is unknown on or about date respondent withheld a dollar_figure refund that petitioner claimed on her return to offset in part her liability on or about date respondent withheld a dollar_figure refund that petitioner claimed on her continued her name and she cannot write anything else return because respondent withheld petitioner’ sec_2001 and sec_2002 refunds petitioner’s tax_liability from the duplicate refund checks plus interest was reflected in respondent’s records as paid in full on date petitioner received a final notice--notice of intent to levy and your notice of a right to a hearing petitioner timely filed a form request for a collection_due_process_hearing on date petitioner and her interpreter met with an officer from respondent’s appeals_office sec_6330 officer on date respondent issued to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or respondent determined that the proposed collection action was appropriate but unnecessary since petitioner’s tax_liability had already been paid in full through offsets against her refunds for the taxable_year sec_2001 and sec_2002 in reaching this determination respondent’s sec_6330 officer wrote in pertinent part the taxpayer advocates office investigated and made a determination after seeing both signatures that ms zelaya cash ed both sets of checks they closed their investigation in date i looked at the signatures and they are similar ms zelaya prints her name in capital letters both sets of checks have printed signatures in capital letters ms zelaya stated she does not ever print her first name maria the second set of checks had maria printed the had maria printed on it it is my opinion ms zelaya cashed both sets of checks advised ms zelaya since refunds for and were offset she had the right to file claims for refunds gave her the forms and instructions petitioner filed a timely petition for judicial review of respondent’s sec_6330 determination on date discussion sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair hearing conducted by an impartial officer from the office of appeals sec_6330 at the hearing a taxpayer may challenge the existence or amount of the underlying tax_liability only if he or she has not received a statutory_notice_of_deficiency for the year in issue or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 a taxpayer may appeal the commissioner’s administrative determination from a sec_6330 hearing to this court and we have jurisdiction with respect to such an appeal so long as we have jurisdiction over the underlying tax_liability sec_6330 if the underlying tax_liability is properly at issue we review that issue de novo 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite in the present case we have jurisdiction over petitioner’s appeal because the underlying tax_liability relates to federal income taxes see sec_6330 116_tc_60 the underlying tax_liability is properly at issue because petitioner did not receive a statutory_notice_of_deficiency and did not otherwise have an opportunity to challenge the underlying tax_liability prior to her sec_6330 hearing accordingly we review petitioner’s underlying tax_liability on a de novo basis the sole issue is whether petitioner cashed the replacement refund check issued by respondent for the taxable_year respondent’s determination was based on the conclusion that the endorsement signatures on both the refund check and the replacement check were made by petitioner as described herein the endorsement signatures were not identical we think the simple and nondistinctive characteristics of block capital lettering impair any meaningful comparison of the endorsement signatures we are not convinced by the view of the sec_6330 officer that the signatures appear similar or the conclusion of a tas investigation that was not part of the record moreover as described herein there are clear and discernible differences in petitioner’s signature on the refund check and the replacement check’s endorsement signature there is no evidence that the sec_6330 officer or the tas investigation adequately considered the issue of whether petitioner cashed the replacement check aside from comparing the simple and nondistinctive endorsement signatures from the checks petitioner testified that she relocated prior to the issuance of the replacement check and that the mineola community bank would not have cashed a u s treasury check for her because she does not have any type of relationship with that bank the sec_6330 officer failed to investigate or consider these relevant matters at trial petitioner’s tax preparer idayari pena ms pena testified that she had inquired about the practices of the mineola community bank and ascertained that the bank policy is that its personnel will not cash any check including a u s treasury check for anyone who does not have an account there she also learned that bank records indicate that petitioner never had an account or relationship with that bank we found ms pena’s testimony to be reasonable and uncontradicted when asked at trial whether he had made a determination that petitioner signed and cashed both the refund check and the replacement check the sec_6330 officer testified yes the taxpayer_advocate office had made a ruling on it they’re the ones that had sent me copies of this and i showed them to the petitioner to me they looked to be the same signature petitioner’s account of the situation is plausible and her testimony was reasonable petitioner notified respondent when she did not received her refund check she notified respondent again when her apartment manager had located the check and she sought respondent’s permission to cash it petitioner was not expecting to receive a replacement check and did not provide respondent with her updated address when she moved it took petitioner’s apartment manager nearly months to notify her that her refund check had arrived and it is reasonable to believe that the replacement check might not have reached her once she moved out of the apartment complex at trial respondent continued to rely solely upon the conclusion that two very simple printed signatures were both made by petitioner as previously explained petitioner provided more detailed and more persuasive evidence concerning the circumstances in question accordingly we hold that petitioner did not cash the replacement check thus there is an overpayment of dollar_figure due petitioner for the taxable_year reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
